DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been presented for examination based on the application filed on 1/27/2022.
New claim objections are presented for claims 1, 9 & 10.
Claims 1-10 are rejected under 35 U.S.C. 101.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 2015/0112891 by Watanabe et al.  in view of WIPO Publication WO 2016203757 by Kameda et al (Priority Date going back to 18.06.2015).
This action is made Final.
Claim Objection
Claim 1 is objected for form and specifically having two “and”s (bolded below):
1. (Currently Amended) An information processing device comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to: 
acquire a value of an input variable used for executing a simulation that simulates a value of an output variable as an objective variable from the value of the input variable as an explanatory variable, a value of an internal variable updated during execution of the simulation, and the value oand 
generate an estimation model for estimating the value of the output variable of the simulation based on a value of the input variable and a value of the internal variable updated in a medium step of the simulation, by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable with the acquired value of the output variable; and 
output the estimation model.

Claim 1 can be cured by simply removing the first “and”. Claims 9 and 10 also suffer from same deficiency and are objected to likewise.
----- This page is left blank after this line -----
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9-11:
Similar to the representative claim of Example 39, the present claim 1 recites steps of “acquir[ing] [...] a value of an internal variable updated during execution of the simulation” and “generat{ing] an estimation model for estimating the value of the output variable of the simulation based on [...] a value of the internal variable updated in a medium step of the simulation, by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable with the acquired value of the output variable.” Based on updating the value of the internal variable during execution of the simulation and generating an estimation model based on the updated value of the internal variable, the information processing device of claim 1 develops the claimed estimation model with improved precision in a shorter amount of time. See e.g., Specification, J§[0017], [0022] and [0107]. These steps cannot be practically performed in the human mind.

(Response 1) Specification §[0017], [0022] and [0107] state:
[0017] According to the invention of the present application, an advantageous effect of enabling acquisition of a simulation output with high precision or in a short time, as compared with the technique disclosed in PTL 1 or 2, is acquired. 
[0022] By employing the above-described configuration, according to the first example embodiment, an estimation model using not only an input variable but also an internal variable as explanatory variables is generated, and a simulation result is estimated using the estimation model. Therefore, an advantageous effect of enabling acquisition of a simulation output with high precision or in a short time, as compared with a technique disclosed in PTL1 or 2, is acquired.
[0107] As illustrated in FIG. 18, an output estimation model for a larger step number has a smaller error, that is, higher precision. This means that an output estimation model generated by learning simulation results with more executed steps has higher precision than an output estimation model generated by learning simulation results with fewer executed steps.

Although the advantage of current invention is noted (short time), the rationale for Example 39 not to be abstract idea was that the claim does not recite a mental
process because the steps are not practically performed in the human mind. Specifically examiner believes the step of training the neural network in a first stage using the first training set;… training the neural network in a second stage using the second training set,  in the guidance examiner believes to be ones that cannot be practically performed in the human mind, because this is specific case of learning (using a computer). Applicant is claiming “…learning a relationship…” which can fall under abstract idea (1 <relationship> 1 =2, 2 <relationship> 2 =4, relationship is + operation, based on observed values and evaluation or judgement). No such mapping or rationale is evident from cited Specification §[0017], [0022] and [0107]. Further the claim in Example 39 is tied to practical application of facial recognition, which also is not the case here as claim is tied to purely abstract (generic simulation and estimation model) concept.
(Argument 2) Applicant has argued in Remarks Pg.:
Similar to the claims of McRO, the present claims are directed to improving computer capabilities because the claims recite the additional steps of, for example, “acquirfing] [...] a value of an internal variable updated during execution of the simulation” and “generat[ing] an estimation model for estimating the value of the output variable of the simulation based on [...] a value of the internal variable updated in a medium step of the simulation, by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable with the acquired value of the output variable.” [1] By acquiring a value of an internal variable updated during execution of the simulation and generating an estimation model based on a value of the internal variable updated in a medium step of the simulation, the present application yields an estimation model with higher accuracy in a shorter amount of time, thereby improving computer capabilities.

(Response 2) The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators). The step detailed in [1] above are improvement in computer-related technology of lip synching or any identified computer-related technology. The “variables” and “simulation” based on it is not a computer-related technology. Performing the functions in shorter amount of time is at best an improvement in the algorithm (an abstract concept) untethered by any computer-related technology or practical application. At least for the above reasons examiner finds applicants arguments pertaining to 35 USC 101 unpersuasive.
Rejection with Watanabe and Kameda is updated in view of arguments presented below. No specific arguments other than the amended limitation is not taught are made in remarks. Applicant cited portions are reviewed but are not found to be persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 9 & 10:
Step 1: the claims 1, 9 and 10 are drawn to a system (machine), a method (process) and a non-transitory machine readable storage medium (manufacture), falling under one of the four statutory categories of invention as per MPEP 2104 III.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claims 9 & 10 as well. The claim 1 limitations recite (bolded for abstract idea identification, underlined for amendment identifiction): 
1. An information processing device comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to: 
acquire a value of an input variable used for executing a simulation that simulates a value of an output variable as an objective variable from the value of the input variable as an explanatory variable, a value of an internal variable updated during execution of the simulation, and the value of the output variable indicating a result of the simulation; and 
generate an estimation model for estimating the value of the output variable of the simulation based on a value of the input variable and a value of the internal variable updated in a medium step of the simulation, by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable with the acquired value of the output variable; and
output the estimation model. 

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically the step to “generate an estimation model for estimating the value of the output variable of the simulation based on a value of the input variable and a value of the internal variable … by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable with the acquired value of the output variable” does not require any specific implementation and “generating” or “learning” could be an evaluation, judgment or opinion step based on acquired data. The claim does not detail what is learned (simply stating that a relationship is learned from input and internal variables is not sufficient to make patent eligible), how it is learned/what learning entails, any specific forms of learning (e.g. training a neural network for facial detection – See MPEP 2106.04(a)(1)) that would not yield to be practically being performed in human mind, other than something is learned from acquired data, but for generic recitation of memory and one or more processors. See MPEP 2106.04(a)(2)III A & C. 
Step 2A, Prong 2: The additionally recites additional elements (bolded):
1. An information processing device comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to: 
acquire a value of an input variable used for executing a simulation that simulates a value of an output variable as an objective variable from the value of the input variable as an explanatory variable, a value of an internal variable updated during execution of the simulation, and the value of the output variable indicating a result of the simulation; and 
generate an estimation model for estimating the value of the output variable of the simulation based on a value of the input variable and a value of the internal variable updated in a medium step of the simulation, by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable with the acquired value of the output variable; and
output the estimation model. 

Further analysis is performed under MPEP 2106.04(d) to show that the current claim(s) do not integrate of the claimed principles into practical application. The Prong Two analysis considers the claim as a whole. In particular, the claim(s) recites the additional elements of a memory and one or more processor for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. See MPEP 2106.04(d) III.  In this case no interaction or integration is claimed other than the most generic recitation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim 1 additionally recites 
… acquire a value of an input variable used for executing a simulation that simulates a value of an output variable as an objective variable from the value of the input variable as an explanatory variable, a value of an internal variable updated during execution of the simulation, and the value of the output variable indicating a result of the simulation; and 
…
output the estimation model.

These steps amount to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Further the step of outputting the estimation model is insignificant application, without any practical application.  
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component (memory/one or more processors). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and are not patent eligible (see MPEP 2106.05(f)). Also acquire a value of an input variable …an updated value of an internal variable …and a value of an output variable is extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble an information processing device/method/program amount to generally linking the use of the judicial exception to a particular environment of field of use (at best) which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea (See MPEP 2106.05(h)) because the steps at best may lead to better algorithm to predicting a mathematical formula – an improvement in the abstract idea.  Similar rationale is applied to claims 9 & 10 are therefore they are also considered to be patent ineligible.
Unless identified specifically, the dependent claims disclose/comply with step 1 and recite steps performed by the system.
Claims 2 recite a value of the output variable after the simulation result converges is acquired, which is generally extra solution activity, leading to data gathering, under step 2A prong 2 and step 2B. The amendment merely adds on the algorithm the details of convergence condition. The claims do not disclose any additional limitations that integrate the judicial exception into practical element. See MPEP 2106.05(g). 
Claims 3 recite input, to the learned estimation model, a new value of the input variable used for a simulation in which a convergence result is not acquired and an updated value of the internal variable updated during execution of the simulation using the new value, and estimate a convergence result of the simulation using the new value. The claim generally amounts to mental step to input the gathered data, which may be part of observation, evaluation, judgment or opinion under step 2A prong 1. The amendment merely adds on the algorithm the details of convergence condition under abstract idea. Further input can be also considered extra solution activity and generally an attempt to link the field of use under step 2A prong 2. MPEP 2106.05(g).
Claims 4 recite 
4. The information processing device according to claim 1, wherein the simulation is processing of repeating a step including updating the value of the internal variable based on the value of the input variable and generating a value of the output variable, until the value of the output variable satisfies a convergence condition, [1] 
the estimation model is generated by learning a relationship of the value of the input variable and the value of the internal variable updated in each step with the value of the output variable in the step in which the convergence condition is satisfied [2] 

Under step 2A prong 1, the claims limitation [1] is directed to an abstract idea of determining convergence of output (which is based on input variable and internal variables). This can be mathematical equation or inequality and which under its broadest reasonable interpretation, covers a mental process including an observation (of the internal variable for each step), evaluation, judgment or opinion (learning aspect in most generic manner) that could be performed in the human mind or with the aid of pencil and paper. Similarly limitation [2] of estimation model generated by learning a relationship of the value of the input variable and the value of the internal variable which are updated, is also an algorithm (an abstract idea) related to learning (observation and evaluation) based on convergence (also observation and evaluation to form an opinion) which in most broadest reasonable form a mental process. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. “Learning” like neural network is not claimed, hence arguments in of PEG example 39 do not apply. The amendment merely adds on the algorithm the details of convergence condition under abstract idea. Hence this step recites a patent ineligible subject matter. 
Further under step 2A prong 2/2B, the claim recites additional elements of defining data (as in annotated [1] above) and acquiring data (as in annotated step [2]) which are considered to be data gathering/insignificant extra solution activity as defined in MPEP 2106.05(g) which at best recites what and how often data is gathered. None of the steps or additional element integrate the learning into any practical application or even define a field of use (as per MPEP 2106.05(h)) or provide improvement to functioning of a computer or to any other technology or technical field (as per MPEP 2106.05(a)). The claim therefore is also considered to be patent ineligible subject matter.
Claims 5 recite wherein the one or more processors are further configured to execute the instructions to: generate the estimation model by using the value of the internal variable updated in a smaller step number than a step number in which the convergence condition is satisfied is considered as mental step of observation (of the internal variable for each step), evaluation/judgment (in a smaller step number than a step number in which the convergence condition is satisfied) under step 2A prong 1, and also falls under data gathering at best under step 2A prong 2. Actual steps to generation of the estimation model are not claimed. The additional element of one or more processors performing the step amounts to no more than mere instructions to apply the exception using a generic computer /processing component (memory/one or more processors). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and are not patent eligible (see MPEP 2106.05(f)). Therefore the claims do not disclose any additional limitations that integrate the judicial exception into practical element. See MPEP 2106.04(d)/2106.05(g). 
Claim 6 recites generate an error estimation model for estimating an error of the estimated value by  learning based on the value of the input variable of the executed simulation, the value of the internal variable of the executed simulation, and an error between the estimated value estimated by using the estimation model and the value of the output variable that satisfies the convergence condition the executed simulation which under step 2A prong 1 amounts to no more than observation (of the internal variable for each step), evaluation/judgment (the value of the output variable that satisfies the convergence condition the executed simulation) under step 2A prong 1, and also falls under data gathering at best under step 2A prong 2. Actual steps to generation of the estimation model are not claimed. This is considered to be a mental step/abstract idea adding to the algorithm of claim 1. Further at best this could also be considered as mathematical concept (e.g. error computation formula). Further under step 2A prong 2/step 2B, the claim does not disclose any additional elements other than the implied collection/observation of various data mentioned above under MPEP 2106.05(g) as insignificant extra-solution activity. Therefore the claims do not disclose any additional limitations that integrate the judicial exception into practical element and are considered patent ineligible. See MPEP 2106.04(d)/2106.05(g).
Claim 7 recites calculate precision of the estimation model, based on an error between the estimated value of the output variable estimated by using the estimation model and a-the value of the output variable that satisfies the convergence condition, and when the precision does not satisfy a criterion, learn the estimation model by using, a value of the internal variable updated in a step number larger than a step number used as the explanatory variable after a step in which the value of the internal variable is used for calculating the precision.. Under step 2A prong 1, the precision calculation is considered as mental step (form an opinion about precision) and/or mathematical relationship to compute precision of the estimated data. Further the precision not satisfying a criterion may also be considered mental step and/or mathematical relationship to compute/form an opinion to use additional data. Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Under step 2A prong 2/step 2B, there are no additional steps recited. The claims do not disclose any additional limitations that integrate the judicial exception into practical element and are considered patent ineligible. See MPEP 2106.04(d)/2106.05(g). Claim 8 recites similar limitation, except the value used is new both the estimation model to determine precision (mathematical concept/abstract idea) and learning (forming an opinion under abstract concept) by the estimation model in the most generic manner in the broadest reasonable interpretation. Similar rationale as claim 7 applies here and claim 8 is rejected mutatis mundus. 
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 2015/0112891 by Watanabe et al.  in view of WIPO Publication WO 2016203757 by Kameda et al.
Regarding Claims 1, 9 & 10 (Updated 5/6/2022)
Watanabe teaches an information processing device (Watanabe : Fig.1-2 [0024]-[0025]) an information processing method (Watanabe: [0008] [0009] Fig.4-5 ) , a non-transitory computer readable storage medium recording  (Watanabe: Fig.8) thereon a program, causing a computer to execute processes comprising: a memory storing instructions  (Watanabe: RAM 102/ROM 103) ; and one or more processors  (Watanabe : CPU 101) configured to execute the instructions to: acquire a value of an input variable used that simulates a value of an output variable as an objective variable from the value of the input variable as an explanatory variable (Watanabe: [0121] at least teaches the inputs of state and time series log data as explanatory variable, and this input data is used to generate the output variable as objective variable, as shown in [0125]-[0126] as power consumption estimation value Y*.sub.t) , a value of an internal variable updated , and the value of the output variable  (Watanabe: [0081] Y as output in time series [0034]-[0035], [0125]-[0126] as estimated result of the simulation; notice there is no actual simulation being performed, and the output in the claim is estimated output of the simulation) ; generate an estimation model for estimating the value of the output variable of the simulation  (Watanabe : [0125]-[0126] output variable as power consumption estimation value Y*.sub.t) based on a value of the input variable  (Watanabe : [0125]-[0126] output variable estimation value Y*.sub.t based on input variable X.sub.t) and a value of the internal variable updated in a medium step of the simulation (Watanabe: [0125]-[0126] output variable estimation value Y*.sub.t based on mean .lamda..sub.St of the linear regression coefficient w.sub.S in the hidden state S*.sub.t.; where [0094] states "...[0094] In step S62, the model parameter update unit 21 updates a linear regression coefficient w.sub.S associated with each hidden state S....") , by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable (Watanabe: [0121] states "...[0120] Next, the model parameter having been learned as described above is used to describe in detail the power consumption estimation process performed in step S44 of FIG. 5...."; and  [0121]) with the acquired value of the output variable (Watanabe: [0125]-[0126] output as Y*.sub.t) ; and output the estimation model (Watanabe: See specifically [0125]-[0126] and generally [0119]-[0127], [0070]-[0077]).
Watanabe does not teach the input variable/internal variable and output variable are associated with simulation (Emphasis added) but rather are taught as data that is measured from actual system. This collected data is golden data set against which learning model is created in Watanabe as well as the instant claim and source of which should not be of concern as simulation (as claimed) itself is not inventive concept, but means to generate the data. Nonetheless, mapping is provided for the missing step.
Kameda teaches an information processing device  (Kameda : [0012]-[0013], 1001, 1002, 1003 Information processing device) comprising: a memory  (Kameda : Storage Unit 320; Title) storing instructions; and one or more processors  (Kameda : 140 Processing unit at least) configured to execute the instructions to: acquire a value of an input variable used for executing a simulation (Emphasis on underlined taught in Kameda: [0037] “…the simulation unit 110 determines the input value of the controlled object…”  --- this simulation unit is missing in the Watanabe where the prediction model (estimation) is different than simulation unit and is predicting the output of the simulation – see [0084]; A better translation can be seen in FIT1 database translation of the WO 2016203757 A1 stating in fifth embodiment last paragraph "... Thereby, the information processing apparatus 1002 can make the prediction model created by learning the data generated by the simulation more realistic content....") that simulates a value of an output variable as an objective variable from the value of the input variable as an explanatory variable (Kameda: [0033]) .
Kameda additionally teaches limitations of (which are already taught in Watanabe) a value of an internal variable updated during execution of the simulationThe simulation unit 110 may randomly and uniformly generate the input value of the controlled object and the initial value of the state variable between the minimum value and the maximum value stored in the simulation database 105. Alternatively, the simulation unit 110 may randomly generate the input value of the controlled object and the initial value of the state variable according to the probability distribution stored in the simulation database 105. Alternatively, the simulation unit 110 may use the value stored in the simulation database 105 as the initial value of the state variable….” Showing initializing the internal variables; [0039] “…After the simulation is completed, the simulation unit 110 stores the input value of the controlled object, which is the simulation result, the output value, and the information representing the internal state in the learning database 115 (step S115)…” then updating and storing them) , and a value of an output variable indicating a result of the simulation (Kameda: [0038]-[0039]) ; generate an estimation model for estimating the value of the output variable of the simulation based on a value of the input variable  and a value of the internal variable updated in a medium step of the simulation, by learning a relationship of the acquired value of the input variable and the acquired value of the internal variable with the acquired value of the output variable; and output the estimation model (Kameda: [0040] showing input explanatory variables/output objective variables; [0045] showing the input variables and state variables (internal variables) stored and used in learning model; [0042] example shows using of the internal/state; [0047]-[0049]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kameda to Watanabe as they are both address the same problem (and are analogous art to the claimed invention) of creating a prediction/learning model from the available data to efficiently and highly precisely compute the objective variable (Watanabe: [0014]; Kameda [0033]). Further motivation would be that Watanabe provides details of learning/prediction model parameters for efficiently and highly precisely computing the objective variable (Watanabe: [0079]-[0118] various parameter of the learning model related to the internal/hidden variable) complementing the teaching of Kameda that teaches acquiring data from simulation of a system ([0037]).  
Regarding Claim 2 (Updated 5/6/2022)
Watanabe specifically teaches wherein the acquired value of the output variable satisfies a convergence condition of the simulation (Watanabe: Fig.7 flow and specifically in [0112]-[0114] in view of the step S63 and explained in [0094]-[0098] shows the model parameter beta (related to output Y) which is converged; model parameters include beta (See [0090])). Watanabe does not teach output is from a simulation (but from actual measurement (See [0081] observed power consumption data). 
Kameda teaches the simulation which generates the output (Kameda: [0033]). Kameda also teaches convergence as comparison with threshold done by determination unit 160 (Kameda: [0087]). 
The motivation to combine is as stated in the claim 1 above and is incorporated herein. 
Regarding Claim 3 (Updated 5/6/2022)
Kameda teaches wherein the one or more processors are further configured to execute the instructions to: by using the estimation model, estimate the value of the output variable that satisfies a convergence condition, based on a new value of the input variable used for a simulation in which a convergence result is not acquired  (Kameda: [0042] “…The generation unit 130 refers to the prediction model database 125, takes in a set value given from the outside of the control device 100…The set value is a desirable value in the variable to be controlled (objective variable) to be controlled. For example, if the room is the subject of control, the variable you want to control is room temperature...” [0040] "... The prediction model that is the learning result is a function that uses a future output as an objective variable and includes an input to be controlled as an explanatory variable...." [0087] "... The determination unit 160 compares the predicted value calculated using the prediction model with the value measured by the measurement unit 220 of the control target 2003 with respect to the input value obtained by the processing unit 140, and the difference is determined. It is determined that relearning is necessary when a predetermined value is exceeded...." The determination unit compares the output and the convergence here difference determination, where if they is predetermine value is not met then the relearning by the prediction (estimation unit) is needed) and a new value of the internal variable updated during the execution of the simulation (Kameda: [0042] “….Then, when the room temperature is desired to be 20 ° C., the control device 100 is given 20 ° C. as a set value. The control problem is a multidimensional simultaneous equation with the control input to the controlled object as a variable, which is obtained by substituting the set value [as new input] and the information value representing the state of the controlled object [state as updated value of internal variable] into the function stored in the prediction model database 125….”; [0040] “…The prediction model, which is the learning result, is a function whose objective variable is the future output…” internal variables could be the information indicating the state is room temperature, humidity, illuminance, or the like) .
Regarding Claim 4 (Updated 5/6/2022)
Watanabe teaches wherein the the value of the internal variable based on the value of the input variable and generating the value of the output variable  (Watanabe: [0121][-[0124] showing internal variable as hidden states S*t for time series new input variable Xdt where [0121] “…The power consumption estimation unit 18 finds a hidden state S*.sub.t satisfying the following formula (27), wherein the time-series log data having been acquired in the power consumption estimation process are denoted by {X.sup.d.sub.1, X.sup.d.sub.2, X.sup.d.sub.3, . . . , X.sup.d.sub.t, . . . , X.sup.d.sub.T}…Equation (27)” ) , until the value of the output variable satisfies a convergence condition (Watanabe: [0125]-[0127]; Fig.7 Step S63 and S68 where beta (representing output as seen in [0084] representing the model parameter converges) ,  and the estimation model is generated by using learning a relationship of the value of input variables and the value of the internal variable updated in each step with the value of the output variable in the step in which the convergence condition is satisfied  (Watanabe: [0121] and Equation (27) showing internal state based on X at different time steps; See [0125]-[0126] where the estimation model output value Y*.sub.t (t presenting the time step) includes the input X.sub.t (t presenting the time step) and internal variable .lamda..sub.St of the linear regression coefficient w.sub.S in the hidden state S*.sub.t.; Figure 7 shows convergence for internal variables (Step S63 and S68), which also includes output dependent model parameter beta ([0084]), which as seen in [0096] is a factor in lamda determination).
Kameda teaches the simulation which generates the output (Kameda: [0033]). Kameda also teaches convergence as comparison with threshold done by determination unit 160 (Kameda: [0087]). 
The motivation to combine is as stated in the claim 1 above and is incorporated herein. 
Regarding Claim 5 (Updated 5/6/2022)
Watanabe teaches wherein the one or more processors are further configured to execute the instructions to: generate the estimation model by using the value of the internal variable updated in a smaller step number than a step number in which the convergence condition is satisfied (Watanabe: Fig.7 shows internal variable (hidden states in S62) and explicitly beta (model parameter in S63) are updated before the convergence is satisfied in S68. [0112]-[0114] convergence is model parameter (internal variables) reaching predetermined value range in predetermined count (which would be equivalent to time step), which has be smaller than the model estimation time to predict the output).
Regarding Claim 6 (Updated 5/6/2022)
Kameda teaches wherein the one or more processors are further configured to execute the instructions to: generate an error estimation model for estimating an error of the estimated value by  learning based on the value of the input variable of the executed simulation, the value of the internal variable of the executed simulation, and an error between the estimated value estimated by using the estimation model and the value of the output variable that satisfies the convergence condition in the executed simulation (Kameda: teaches in the sixth embodiment [0087] “The determination unit 160 compares the predicted value calculated by using the prediction model with the input value obtained by the processing unit 140 and the value measured by the measuring unit 220 of the controlled object 2003, and the difference between them is large. When the value exceeds a predetermined value, it is determined that re-learning is necessary.” Here the determination unit 160 is the error estimation model, where the estimated/predicted value is compared with measured value (golden value) to determine the difference/error; [0040]-[0042] teaching using the input variables and internal/state variables).
Kameda sixth embodiment is uses measured value for comparison as compared to claimed a value of the output variable after the simulation result.
Kameda second embodiment (Kameda: [0037]-[0042]) discloses using output from simulation (instead of measured value) to generate the estimation model.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kameda (sixth embodiment) to Kameda (second embodiment) as they are works of same inventive entity and one can imagine using a simulation of system instead of measured from actual system for many reasons (e.g. actual system not being operational) (Kameda: [0089]). Additionally both Kameda (sixth embodiment) and Watanabe use measured data to relate to estimation model and are therefore analogous art (Kameda: [0085]-[0090]; Watanabe: [0051]-[0069]).
Regarding Claim 7 (Updated 5/6/2022)
Watanabe teaches the estimation model (Watanabe: [0125]-[0126]).
Watanabe does not teach precision related to convergence.
Kameda teaches calculate precision of the estimation model, based on an error between the estimated value of the output variable estimated by using the estimation model and the value of the output variable that satisfies the convergence condition (Kameda : [0087]-[0090] predetermine value difference as precision leading to re-learning; Process in embodiment 2, [0037]-[0054]), and when the precision does not satisfy a criterion, learn the estimation model by using, a value of the internal variable updated in a step number larger than a step number used as the explanatory variable after a step in which the value of the internal variable is used for calculating the precision(Kameda : [0090] not satisfying the criterion is understood to lead to re-learning in Kameda, the internal variables are learned after current measured value and therefore is larger than the input (explanatory variables); [0087]-[0090]; Process in embodiment 2, [0037]-[0054]).  Kameda also teaches setting a time step as one of the variables and recording each of the claimed variable (Kameda: [0028] & [0031], [0046]).

    PNG
    media_image1.png
    394
    548
    media_image1.png
    Greyscale
Further in Watanabe Fig.2 as seen that the model parameter update is performed after the explanatory variables (time series input data in 16) is processed thereby meeting the limitation of learn the estimation model by using, a value of the internal variable updated in a step number larger than a step number used as the explanatory variable after a step in which the value of the internal variable is used for calculating the precision (Watanabe: Fig.2 showing elements 16->21->22->18) 
.

Motivation to combine Watanabe and Kameda is as in the parent claim 1.
Regarding Claim 8 (Updated 5/6/2022)
Kameda teaches when the precision does not satisfy the criterion, generate the estimation model by re-learning, the value of the input variable and the value of the internal variable updated during the simulation with the value of the output variable that satisfies the convergence condition (Kameda : [0087]-[0090] predetermine value difference as precision leading to re-learning; Process in embodiment 2, [0037]-[0054;  [0082]-[0084] relearning after the exceeding certain value; [0087]-[0090]
[0087] The determination unit 160 compares the prediction value calculated by using the prediction model with the value measured by the measurement unit 220 of the control target 2003 with respect to the input value obtained by the processing unit 140, and determines that re-learning is necessary when the separation exceeds a predetermined value
[0088] When the determination unit 160 determines that the re-learning is necessary, the learning unit 120 learns the learning database 115 with reference to the learning database 115. Then, the learning unit 120 stores the learned result in the prediction model database 125.
[0089] As described above, in the sixth embodiment, there is an effect that it is possible to provide an information processing apparatus or the like that can be applied to an unoperated control target.
[0090] For this reason, the information processing apparatus 1003 according to the present embodiment is configured to create a prediction model reflecting the measured value by performing re-learning by the learning unit 120 on the basis of the value measured by the measurement unit 220 when the prediction value calculated using the prediction model and the value measured by the measurement unit 220 are separated.

).
----- This page is left blank after this line -----


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147Friday, May 6, 2022	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached PTO 892 for FIT translation of WO 2016203757 A1 by Kameda